DETAILED ACTION
The communication dated 7/20/2021 has been entered and fully considered.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/20/2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said outer shell" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims dependent on the above rejected claims are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Inch et al. U.S. Publication 2003/0041887 (henceforth referred to as Inch) in view of Spang et al. U.S. Publication 2017/0135549 (henceforth referred to as Spang).
As for claim 1, Inch teaches a pot and pan washing machine (paragraph [0046]; Fig. 2), equivalent to the claimed continuous motion style machine, comprising: a wash tank (paragraph [0046]; Fig. 2: part 110), equivalent to the claimed tank, for holding a volume of fluid; a pump (paragraph [0046]; Fig. 2: part 150) having in fluid communication with wash tank 110; an outlet manifold (paragraph [0047]; Fig. 3: part 160), equivalent to the claimed discharge manifold, having a pump outlet (paragraph [0047]; Fig. 3: part 154), equivalent to the claimed manifold inlet, in fluid communication with pump 150; jet nozzles (paragraph [0046]; Fig. 2: part 120), equivalent to the claimed plurality of nozzles, in fluid communication with outlet manifold 160, each of jet nozzles 120 being configured to direct fluid from outlet manifold 160 into wash tank 110, thereby creating an action within the volume of fluid.
Inch differs from the instant claims in failing to teach a first flow diverter associated with a first jet nozzle of jet nozzles 120, said first flow diverter comprising first and second obtrusions positioned upstream and downstream of the first jet nozzle, respectively.
Spang, however, teaches a similar dishwasher (paragraph [0042]; Fig. 1: part 1), analogous to the claimed continuous motion style machine. Spang teaches guide vanes (paragraph [0049]; Fig. 2b: part 14), equivalent to the claimed first flow diverter, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first jet nozzle taught by Inch with the guide vanes taught by Spang to achieve the predictable result of a pot and pan washing machine comprising jet nozzles and guide vanes associated therewith to at least partly prevent the rotating movement of the fluid when the fluid flows from the outlet manifold to the jet nozzles (Spang paragraph [0049]; Fig. 2b).
As for claim 2, Spang further teaches a plurality of guide vanes 14, each guide vanes 14 being associated with a respective opening 9b of said plurality of openings 9b (paragraph [0049]; Fig. 2b).
As for claim 3, Inch and Spang further teach that jet nozzles 120 is greater than said plurality of guide vanes 14 such that at least one jet nozzle 120 is not associated with a respective guide vanes 14 (Inch paragraph [0046], Fig. 2; Spang paragraph [0049], Fig. 2b).
As for claim 4
As for claim 5, Inch and Spang further teach that said second set of jet nozzles comprises more jet nozzles than said first set of jet nozzles (Inch paragraph [0046], Fig. 2; Spang paragraph [0049], Fig. 2b).
As for claim 6, Inch and Spang further teach that said second set of jet nozzles comprises three times as many jet nozzles as said first set of jet nozzles (Inch paragraph [0046], Fig. 2; Spang paragraph [0049], Fig. 2b).
As for claim 7, Inch and Spang further teach that outlet manifold 160 comprises opposed first and second ends and an outer wall extending therebetween, thereby defining an interior volume of outlet manifold 160, wherein each of jet nozzles 120 penetrates a front portion of said outer shell (Inch paragraph [0047]; Fig. 7), and wherein each of guide vanes 14 extends into said interior volume of outlet manifold 160 from a rear portion of said outer shell, said rear portion being opposed to said front portion (Inch paragraph [0046], Fig. 7; Spang paragraph [0049], Fig. 2b).
As for claim 11, Inch teaches an outlet manifold (paragraph [0047]; Fig. 3: part 160), equivalent to the claimed discharge manifold, of a pot and pan washing machine (paragraph [0046]; Fig. 2), equivalent to the continuous motion style machine, comprising a wash tank (paragraph [0046]; Fig. 2: part 110), equivalent to the claimed tank, for selectively holding a volume of fluid and a pump (paragraph [0046]; Fig. 2: part 150) for creating an action within the volume of fluid, wherein outlet manifold 160 comprises: a pump outlet (paragraph [0047]; Fig. 3: part 154), equivalent to the claimed manifold inlet, for receiving fluid from pump 150; jet nozzles (paragraph [0046]; Fig. 2: part 120), equivalent to the claimed plurality of nozzles, for directing fluid into wash tank 110.

Spang, however, teaches a similar dishwasher (paragraph [0042]; Fig. 1: part 1), analogous to the continuous motion style machine. Spang teaches guide vanes (paragraph [0049]; Fig. 2b: part 14), equivalent to the claimed first flow diverter, associated with an opening (paragraph [0049]; Fig. 2b: part 9b), equivalent to the claimed first nozzle of said plurality of nozzles, guide vanes 14 comprising first and second obtrusions positioned upstream and downstream of opening 9b, respectively (paragraph [0049]; Fig. 2b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first jet nozzle taught by Inch with the guide vanes taught by Spang to achieve the predictable result of jet nozzles and guide vanes associated therewith to at least partly prevent the rotating movement of the fluid when the fluid flows from the outlet manifold to the jet nozzles (Spang paragraph [0049]; Fig. 2b).
As for claim 12, Inch and Spang further teach that outlet manifold 160 comprises opposed first and second ends and an outer shell extending therebetween, thereby defining an interior volume of outlet manifold 160, wherein each of jet nozzles 120 penetrates a front portion of said outer shell (Inch paragraph [0047]; Fig. 7), and wherein each of said first and second obtrusions of guide vanes 14 extends into said interior volume of outlet manifold 160 from a rear portion of said outer shell, said rear .

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-10 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711